On Report by the Board of Commissioners on Character and Fitness of the Supreme Court, No. 75. On November 20, 1995, the Board of Commissioners on Character and Fitness filed its final report in this court, recommending that the applicant, Gillian K. Holzhauser, be approved for admission to the practice of law. The applicant filed no objections to the board’s Final Report, and this cause was considered by the court. Upon consideration thereof,
IT IS ORDERED by the court, effective February 6, 1996, that Gillian K. Holzhauser not be approved and that she may not reapply for admission for two years from the date of this order. It is further ordered that upon reapplieation, the applicant shall undergo further review of her character, fitness, and moral qualifications. It is further ordered that the applicant’s results from the July 1991 Ohio bar examination remain sealed until such time as she is approved as to her character, fitness, and moral qualifications for admission to the practice of law.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents and would grant the application and unseal immediately Holzhauser’s bar examination results.